CHRISTIAN, J.
The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for two years.
No statement of facts or hills of exception appear in the record. No question is presented for review. Appellant was not given the benefit of the indeterminate sentence law. Article 776, C. C. P. 1925. The sentence is reformed to condemn appellant to confinement in the penitentiary for not less than one nor more than two years. ■ ■
As reformed, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.